                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
_______________________________________
                                        :
MERVELIN A. GOMEZ,                      :
                                        : Civil Action No. 2:17-13708 (MCA) (MAH)
                  Plaintiff,            :
                                        :
             vs.                        :
                                        :
FORSTER & GARBUS LLP, et al.            :               OPINION
                                        :
                  Defendants.           :
_______________________________________:

     I.   INTRODUCTION

          This matter comes before the Court by way of Plaintiff Mervelin A. Gomez’s Motion for

Leave to File an Amended Complaint. Defendants oppose the motion. The Court decided this

motion without oral argument. Fed. R. Civ. P. 78. For the reasons that follow, Plaintiff’s motion

is granted in part and denied in part.

    II.   BACKGROUND

          This action arises from the alleged collection of a debt from the wrong person. 1 See

Proposed Am. Compl. ¶ 1, D.E. 26-3. Defendant LVNV Funding LLC (“LVNV”) purchases past-

due and defaulted consumer accounts and then attempts to collect the accounts itself or through

collection agencies. Id. ¶ 14. “[P]ursuant to a written agreement and power of attorney,”

Defendant Resurgent Capital Services, L.P. (“Resurgent”) directly manages LVNV’s asset

portfolios and collection activities. Id. ¶ 21; see also id. ¶¶ 22, 25. “Resurgent and LVNV are




1
  The Court accepts as true the factual allegations in the proposed pleading. See Maiden Creek
Assocs., L.P. v. U.S. Dep’t of Transp., 823 F.3d 184, 195 (3d Cir. 2016); Abelard v. Clean Earth
Inc., No. 16-5276, 2017 WL 600082, at *1 n.1 (D.N.J. Feb. 14, 2017).


                                                1
under common ownership and management; both are part of the Sherman Financial Group, LLC.” 2

Id. ¶ 24. Those entities have retained the law firm of Forster & Garbus LLP (“F&G”) to assist

them in their debt collection activities. See id. ¶¶ 15-17.

         In March 2009, Defendants obtained a default judgment against a person named Mevelyn

Gomez in New York pertaining to certain unpaid financial obligations on a Citibank USA, N.A.

account.    Id. ¶¶ 29, 31-32. “Beginning 2016—seven years after obtaining judgment against a

person named Mevelyn Gomez—LVNV began sending dunning letters to Plaintiff through

collection agencies.” Id. ¶ 35. Specifically, Plaintiff received a letter dated December 28, 2016 in

which F&G demanded the immediate payment of $2,505.33. Id. ¶¶ 36-37. According to Plaintiff,

the problems with the collection efforts were two-fold: (1) “Plaintiff’s name is Mervelin A.

Gomez, not Mevelyn Gomez,” id. ¶ 33; and (2) “Plaintiff never had a Citibank account until

2015[,]” id. ¶ 39.

         In January 2017, “Defendants levied on [Plaintiff’s] New Jersey bank account in the

amount of $5,026.50.” Id. ¶ 41. Upon learning that her account had been levied, Plaintiff

repeatedly communicated to Defendants that she was not the debtor. Id. ¶¶ 43-44. On October

23, 2017, Plaintiff mailed a completed Federal Trade Commission (“FTC”) ID Theft Affidavit to

F&G to substantiate her claim. Id. ¶ 46.

         Plaintiff’s attempts to dispute the collection efforts were to no avail.      “Defendants

continued to ignore Plaintiff’s pleas to return her funds; and on October 30, 2017, Defendants

withdrew $2,513.25 from Plaintiff’s bank account.” Id. ¶ 47. “On November 1, 2017, Plaintiff

faxed the FTC ID Theft Affidavit to F&G and requested that the levied funds be returned.” Id. ¶




2
    Sherman Financial Group, LLC is not a party to this action.


                                                  2
48. “The same day, Plaintiff also mailed the FTC ID Theft Affidavit to LVNV and requested that

the levied funds be returned.” Id. Five weeks later, Resurgent informed Plaintiff by letter that

“[f]ollowing [its] research into the matter, this account has been closed.” Id. ¶ 50.

       On December 26, 2017, Defendants returned the $2,513.25. Id. ¶¶ 52-54. The next day,

Plaintiff filed this action asserting that Defendants violated the Federal Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692, in collecting a debt that she never incurred. Compl., ¶¶ 49-56,

D.E. 1. As the matter proceeded through discovery, this Court entered an Amended Scheduling

Order that provided that “[a]ny motion to add new parties or amend pleadings, whether by

amended or third-party complaint, must be filed not later than May 10, 2019.” Amended

Scheduling Order, March 19, 2019, D.E. 25. On May 10, 2019, Plaintiff filed the herein motion.

Pl.’s Mot. to Amend, D.E. 26. Specifically, Plaintiff seeks to amend the complaint to include new

factual allegations as well as an invasion of privacy claim (Count Two) and violations of the New

Jersey Consumer Fraud Act (“CFA”), N.J. Stat. Ann. §§ 56:8-1 to -212 (Count Three).

III.   ANALYSIS

        “Federal Rule of Civil Procedure 15(a)(2) provides a liberal standard for motions to

amend: ‘The Court should freely give leave when justice so requires.’” Spartan Concrete Prods.,

LLC v. Argos USVI, Corp., 929 F.3d 107, 115 (3d Cir. 2019) (quoting Fed. R. Civ. P. 15(a)(2)).

Notwithstanding that liberal standard, “[d]enial of leave to amend can be based on undue delay,

bad faith or dilatory motive on the part of the movant; repeated failure to cure deficiencies by

amendments previously allowed; prejudice to the opposing party; and futility.” Mullin v. Balicki,

875 F.3d 140, 149 (3d Cir. 2017) (citing Foman v. Davis, 371 U.S. 178, 182 (1962); United States

ex rel. Schumann v. AstraZeneca Pharm. L.P., 769 F.3d 837, 849 (3d Cir. 2014)).




                                                 3
       Defendants focus on the undue delay, prejudice, and futility factors in their opposition to

the instant motion. “The ‘undue delay’ factor recognizes that a gap between when amendment

becomes possible and when it is actually sought can, in certain circumstances, be grounds to deny

leave to amend.” Mullin, 875 F.3d at 151. “Undue delay is ‘protracted and unjustified’—it ‘can

place a burden on the court or counterparty’ or show ‘a lack of diligence sufficient to justify a

discretionary denial of leave.’” Spartan Concrete Prods., LLC, 929 F.3d at 115 (quoting Mullin,

875 F.3d at 151). Denial of leave to amend is appropriate “when the movant delays completion of

discovery” or “when adding a new claim would ‘fundamentally alter[] the proceeding and could

have been asserted earlier.’” Id. at 115-16 (alteration in original) (quoting Cureton v. Nat’l

Collegiate Athletic Ass’n, 252 F.3d 267, 274 (3d Cir. 2001)). The inquiry “focus[es] on the

movant’s reasons for not amending sooner.” Cureton, 252 F.3d at 274.

       “Prejudice involves the serious impairment of the defendant’s ability to present its case.”

Formosa Plastics Corp., U.S.A. v. ACE Am. Ins. Co., 259 F.R.D. 95, 99 (D.N.J. 2009) (citing

Dole v. Arco Chem. Co., 921 F.3d 484, 488 (3d Cir. 1990)). Many considerations in the undue

delay analysis overlap with the inquiry into whether the non-movant will suffer prejudice. See id.;

Cureton, 252 F.3d at 273 (noting that the Third Circuit has “considered whether allowing an

amendment would result in additional discovery, cost, and preparation to defendant against new

facts or new theories”).

       Futility is assessed by determining whether the proposed amendment can “withstand a

renewed motion to dismiss.’” Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289, 292 (3d

Cir. 1988). In this analysis, the Court “applies the same standard of legal sufficiency as applies

under Rule 12(b)(6).” City of Cambridge Retirement Sys. v. Altisource Asset Mgmt. Corp., 908

F.3d 872, 878 (3d Cir. 2018) (quoting In re Burlington Coat Sec. Litig., 114 F.3d 1410, 1434 (3d



                                                4
Cir. 1997)). The inquiry is not whether the movant will ultimately prevail, but whether the

proposed pleading sets forth “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). More specifically, the Court “accept[s] all

factual allegations in the complaint as true and, examining for plausibility, ‘determine[s] whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief.’” In re Lipitor

Antitrust Litig., 868 F.3d 231, 249 (3d Cir. 2017) (quoting Bronowicz v. Allegheny County, 804

F.3d 338, 344 (3d Cir. 2015)). The plausibility standard is not a “probability requirement,” but

the well-pleaded facts must do more than demonstrate that the conduct is “merely consistent” with

liability so as to “permit the court to infer more than the mere possibility of misconduct.” Ashcroft

v. Iqbal, 556 U.S. 662, 678-79 (2009).

       The Court will grant Plaintiff leave to amend her complaint to include the new factual

allegations and the invasion of privacy claim. Given that Plaintiff complied with the Court’s May

10, 2019, deadline, this Court cannot conclude that Plaintiff’s delay in seeking leave to amend was

“undue” or prejudicial to Defendants. See Ezaki Glico Kabushiki Kaisha v. Lotte Int’l Am. Corp.,

No. 15-5477, 2017 WL 4404567 (D.N.J. Oct. 4, 2017) (“[P]laintiffs’ timeliness in seeking leave,

within the deadline for amending pleadings proposed by the parties . . . and set by the Court

pursuant to Rule 16, seems incongruous with [defendant’s] argument that plaintiffs delayed in

filing this motion.”); Astrazeneca AB v. Perrigo Co. PLC, No. 15-1057, 2015 WL 8483298, at *4

(D.N.J. Dec. 8, 2015) (“The Court would find it difficult to hold that a motion filed within the

deadline set by the Court and known to the parties was the product of undue delay.”). With respect

to the invasion of privacy claim, this Court holds that Plaintiff has plausibly alleged that

Defendants’ levy of her bank account would be highly offensive to a reasonable person. On the

other hand, the Court finds that granting Plaintiff leave to plead her CFA claim would be futile.



                                                  5
Debt-buyers and their affiliates are not subject to CFA, see Chulsky v. Hudson Law Offices, P.C.,

777 F. Supp. 2d 823, 847 (D.N.J. 2011), and the Proposed Amended Complaint does not contain

any allegations establishing that Defendants engaged in any unconscionable practice as defined by

the Act, see N.J. Stat. Ann. §§ 56:8-1(c), -2.

           1. Invasion of Privacy Claim (Count Two)

       “In New Jersey, invasion of privacy is an umbrella category that includes a number of

distinct torts.” In re Nickelodeon Consumer Privacy Litig., 827 F.3d 262, 290-91 (3d Cir. 2016)

(citing Rumbauskas v. Cantor, 649 A.2d 853, 856 (N.J. 1994) (explaining that invasion of privacy

“is not one tort, but a complex of four . . . tied together by the common name, but otherwise have

almost nothing in common except that each represents an interference with the right of the plaintiff

to be let alone” (quoting William L. Prosser, The Law of Torts § 112 (3d ed. 1964))). “By freezing

Plaintiff’s account and taking her funds,” Plaintiff alleges that Defendants’ conduct was

tantamount to two invasion of privacy torts: intrusion on seclusion and placing her in a false light.

See Proposed Am. Compl. ¶ 66. Specifically, Plaintiff asserts (1) that “Defendants’ invasions of

privacy constituted an intentional intrusion upon Plaintiff’s private concerns regarding her access

to and liquidity of the funds in her bank account,” id. ¶ 68; and (2) “Defendants’ invasions of

privacy placed the Plaintiff in a false light which [is] highly offensive to her, and which would be

highly offensive to a reasonable person,” id. ¶ 69. The Court concludes that the factual allegations

in the Proposed Amended Complaint plausibly establish that Plaintiff may be entitled to relief on

those claims.

       Defendants make two arguments in opposing the amendment: (1) the Proposed Amended

Complaint only sets forth “bald assertions” that merely recite the elements of an intrusion on




                                                 6
seclusion claim; and (2) the timing of the putative intrusion precludes a finding of liability. 3 Defs.’

Br. at 1, 7-9, D.E. 32. To establish liability for the tort of “intrusion on seclusion,” the plaintiff

must establish: (1) that the tortfeasor “intentionally intrud[ed], physically or otherwise, upon the

solitude or seclusion of another or his private affairs or concerns”; and (2) that “the intrusion would

be highly offensive to a reasonable person.” Stengart v. Loving Care Agency, Inc., 990 A.2d 650,

660 (N.J. 2010) (quoting Restatement (Second) of Torts § 652B). As the commentary to the

Restatement explains, the intrusion need not be physical or publicized.

               It may be by some other form of investigation or examination into
               his private concerns, as by opening his private and personal mail,
               searching his safe or his wallet, examining his private bank account,
               or compelling him by a forged court order to permit an inspection of
               his personal documents. The intrusion itself makes the defendant
               subject to liability, even though there is no publication or other use
               of any kind of the photograph or information outlined.

Restatement (Second) of Torts § 652B, cmt. B.



3
  Under New Jersey law, false light is a separate cause of action from intrusion on seclusion.
Rumbauskas, 649 A.2d at 856. To adequately plead a false light claim, Plaintiff must allege “(1)
‘the false light in which the other was placed would be highly offensive to a reasonable person’;
and (2) ‘the actor had knowledge of or acted in reckless disregard as to the falsity of the publicized
matter and the false light in which the other would be placed.’” Leang v. Jersey City Bd. of Educ.,
969 A.2d 1097, 1116 (N.J. 2009) (quoting Romaine v. Kallinger, 537 A.2d 284, 290 (N.J. 1988)).
Plaintiff alleges that in the course of levying on her bank account, Defendants “disclosed false
information about her creditworthiness and reputation and . . . publicly placed her in a false light
in the public eye, including to her bank, courts and creditors.” Proposed Am. Compl. ¶ 66. A
reasonable reading of those allegations may establish that Plaintiff is entitled to relief on a false-
light claim.

        However, Plaintiff, as the master of her own pleading, has not separately set forth a false-
light claim as a distinct count in the Proposed Amended Complaint. As a general proposition,
“Rule 10(b) requires that ‘each claim founded on a separate transaction or occurrence . . . must be
stated in a separate count’ if doing so would promote clarity.” Schiano v. MBNA, No. 05-1771,
2013 WL 2452681, at * 10 n.18 (D.N.J. Feb. 11, 2013) (quoting Fed. R. Civ. P. 10(b)); see also
Williamson v. Columbia Gas & Elec. Corp., 186 F.2d 464, 469 (3d Cir. 1951) (“The purpose of
the requirement of separate counts is to clarify the issues and simplify the trial.”). This Court has
considered the false-light claim solely in the context of Plaintiff’s motion for leave to amend the
complaint to include an invasion of privacy claim.
                                                   7
        The commentary further sheds light on what constitutes an objectively offensive

interference in the context of debt collection:

                 [T]here is no liability for knocking at the plaintiff's door, or calling
                 him to the telephone on one occasion or even two or three, to
                 demand payment of a debt. It is only when the telephone calls are
                 repeated with such persistence and frequency as to amount to a
                 course of hounding the plaintiff, that becomes a substantial burden
                 to his existence, that his privacy is invaded.

Id., cmt. D. The Restatement also offers the following useful illustration:

                 A is seeking evidence for use in a civil action he is bringing against
                 B. He goes to the bank in which B has his personal account, exhibits
                 a forged court order, and demands to be allowed to examine the
                 bank's records of the account. The bank submits to the order and
                 permits him to do so. A has invaded B's privacy.

Id., illustration 4.

        The Court finds the factual allegations in the Proposed Amended Complaint to be

sufficiently analogous to the aforementioned illustration to allow Plaintiff to add Count Two.

Plaintiff alleges that “Defendants collected from the wrong person, froze Plaintiff’s bank account

and then subsequently withdrew money from Plaintiff’s bank when Defendants had knowledge of

the mistaken identity and/or that they were trying to collect a debt from the wrong person.”

Proposed Am. Compl. ¶ 65. By allegedly accessing Plaintiff’s bank account with knowledge of

the mistaken identity, it is plausible that Defendants committed the privacy tort of inclusion on

seclusion.

        Defendants emphasize that “[a]fter Defendants obtained a judgment and levied on her

account, only then did Plaintiff inform Defendants that the account was fraudulent procured.” Id.

at 1. According to Defendants, “[a]s soon as Plaintiff provided proof, Defendants expeditiously

vacated judgment and subsequently returned all levied funds to Plaintiff’s account.” Id. at 2. In

their view, “[t]his conduct is no more ‘highly offensive’ than it is negligent on Plaintiff’s part.”

                                                    8
Id. at 9. This Court cannot subscribe to Defendants’ characterization of the allegations at this stage

of the proceedings. Notably, Defendants do not suggest that debt collection activities could not,

as a matter of law, constitute an invasion of privacy. 4 They suggest only that the allegations are

insufficient here. But viewing the allegations in a light most favorable to Plaintiff, as this Court

must on a motion to dismiss, the Court cannot agree. Plaintiff has alleged sufficient factual content

that allows this Court to draw the reasonable inference that Defendants’ levy of Plaintiff’s bank

account and subsequent withdrawal of the funds amounted to an intrusion on seclusion.

           2. The Consumer Fraud Act (Count Three)

       The Court will deny Plaintiff leave to amend to plead a CFA claim against LVNV and

Resurgent. The central issue here is whether Plaintiff has plausibly alleged that those entities

engaged in an “unlawful practice” under the CFA. N.J. Stat. Ann. § 56:8-2. The Court concludes

that factual allegations in the Proposed Amended Complaint do not suggest that LVNV and

Resurgent’s practices are covered by the CFA.

       The CFA prescribes that

               [t]he act, use or employment by any person of any unconscionable
               commercial practice, deception, fraud, false pretense, false promise,
               misrepresentation, or the knowing, concealment, suppression, or
               omission of any material fact with intent that others rely upon such
               concealment, suppression or omission, in connection with the sale
               or advertisement of any merchandise or real estate, or with the
               subsequent performance of such person as aforesaid, whether or not
               any person has in fact been misled, deceived or damaged thereby, is
               declared to be an unlawful practice[.]



4
   Courts in other jurisdictions have held that the attempted collection of a debt from the wrong
person may establish an invasion of privacy claim. See, e.g., Williams v. Rodenburg LLP, No. 17-
4962, 2018 WL 5801889, at *6 (D. Minn. Nov. 6, 2018) (holding that plaintiff adequately pleaded
invasion of privacy claim under Minnesota state law when defendants alleged attempted to collect
a debt from the wrong person); Reid v. LVNV Funding LLC, No. 14-471, 2015 WL 926146, at *4
(D. Utah Mar. 4, 2015) (holding that plaintiff adequately pleaded invasion of privacy claim under
Utah state law when defendants allegedly garnished the wrong person’s wages).
                                                  9
Id. Accordingly, “[t]he Act proscribes unconscionable acts relating to both the initial sale and

advertisement of merchandise by a seller, and the ‘subsequent performance of such person as

aforesaid.’” Chulsky v. Hudson Law Offices, P.C., 777 F. Supp. 2d 823, 846 (D.N.J. 2011)

(quoting N.J. Stat. Ann. § 56:8-2).

       The CFA supplies many of the relevant definitions that delineate the Act’s reach. See Lee

v. First Union Nat’l Bank, 971 A.2d 1054, 1059 (N.J. 2009) (stating that the remedial construction

accorded to the CFA must adhere to “the definitions that control the boundaries of the Act’s

reach”). The CFA defines a “sale” as “any sale, rental or distribution, offer for sale, rental or

distribution or attempt directly or directly to sell, rent or distribute.” N.J. Stat. Ann. § 56:8-1(e).

An “advertisement” is defined as “the attempt directly or indirectly by publication, dissemination,

solicitation, indorsement or circulation or in any other way to induce directly or indirectly any

person to enter or not enter into any obligation or acquire any title or interest in any merchandise

or to increase the consumption thereof or to make any loan.” N.J. Stat. Ann. § 56:8-1(a). “The

term ‘merchandise’ shall include any objects, wares, goods, commodities, services or anything

offered, directly or indirectly to the public for sale[.]” N.J. Stat. Ann. § 56-8:1(c).

       Based on those definitions, the CFA “appl[ies] to the offering, sale, or provision of

consumer credit.” Lemelledo v. Beneficial Mgmt. Corp. of Am., 696 A.2d 546, 551 (N.J. 1997).

However, it is well-settled that the activities of debt buyers such as LVNV and Resurgent do not

fall within the purview of the CFA. “Debt collection activities on behalf of a third party who may

have sold merchandise are not unconscionable activities ‘in connection with the sale’ of

merchandise.” DepoLink Court Reporting & Litig. Support Servs. v. Rochman, 64 A.3d 579, 588

(N.J. Sup. Ct. App. Div. 2013) (holding that collection agency’s contacts with debtor do not

constitute “an offer to sell merchandise”). Nor is a debt buyer “a ‘seller’ whose ‘subsequent



                                                  10
performance’ falls within the ambit of the [CFA].” Chulsky, 777 F. Supp. 2d at 847 (finding “no

basis for predicting that the New Jersey Supreme Court would hold that the legislature intended

the [CFA] to reach the debt collection activities of a debt buyer of defaulted credit card debt”).

       Nothing in the Proposed Amended Complaint differentiates LVNV and Resurgent’s

business practices from the aforementioned principles. Plaintiff alleges that “Defendants are not

in the business of extending credit, selling goods or services to consumers.” Proposed Am. Compl.

¶ 9. Rather, LVNV’s “only business is to purchase consumer debts that are in default, mostly from

affiliated entities that purchased the debts from others, and attempt to collect those debts through

litigation.” Id. ¶ 20 (quoting LVNV Funding LLC v. Finch, 207 A.3d 202, 205 (Md. 2019)).

“Resurgent is a manager and servicer of domestic and international consumer debt portfolios for

credit grantors, including LVNV, and performs these services on their behalf.” Id. ¶ 22. Absent

any participation in the underlying extension of consumer credit, neither LVNV nor Resurgent’s

alleged malfeasance is covered by the CFA.

       The Court also finds Plaintiff’s reliance on Gonzalez v. Wilshire Credit Corp., 25 A.3d

1103 (N.J. 2011) to be misplaced. The issue in Gonzalez was whether predatory terms contained

in a post-judgment settlement agreement arising from a mortgagor’s default on a loan are subject

to the CFA. Id. at 1107. The New Jersey Supreme Court answered that question in the affirmative,

holding that “the post-foreclosure-judgment agreements in this case [are] both in form and

substance an extension of credit to plaintiff originating from the initial loan.” Id. Critically, the

Gonzalez Court noted that U.S. Bank “[u]nquestionably . . . had the right to proceed with a sheriff’s

sale to satisfy its judgment” prior to entering into those agreements. Id. at 1117. “Had it done

so,” the Court continued, “plaintiff admittedly would have had no reason to complain.” Id.




                                                 11
       In this Court’s view, proceeding with a sheriff’s sale is no different than obtaining a bank

levy on a debtor’s account following the obtainment of a judgment.              The circumstances

surrounding those post-judgment settlement agreements in Gonzalez as well as their terms and

conditions are distinguishable from LVNV and Resurgent’s debt-buying practices. Rather than

satisfying the judgment in the normal course, U.S. Bank and its servicing agent entered into the

new agreements that required the plaintiff to “pay, on a monthly basis, arrearages on the loan,

which included built-in foreclosure costs, interest, late fees, counsel fees and forced-placed

insurances.” Id. “For plaintiff, the fulfillment of the agreements held out the prospect of the

dismissal of the foreclosure judgment and the probable reinstatement of the loan.” Id. According

to the New Jersey Supreme Court, the collection efforts pursuant to the agreed-upon terms

qualified as “‘subsequent performance’ in connection with a newly minted loan.” Id. at 1118. The

Gonzalez Court emphasized that a contrary holding would leave “the abusive collection practices

of servicing agents . . . in the midst of an unprecedented foreclosure crisis . . . as a free-for-all

zone.” Id. Those agreements are very different than the routine mechanism of obtaining a bank

levy, albeit against the wrong person, pursuant to a duly issued judgment. Accordingly, this Court

holds that granting Plaintiff leave to amend the complaint to include a CFA would be futile.

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff’s Motion for Leave to File an Amended Complaint

is granted in part and denied in part. An appropriate order will follow.



                                      s/ Michael A. Hammer
                                      UNITED STATES MAGISTRATE JUDGE

Dated: October 22, 2019




                                                 12
